withdraw his guilty plea. See Molina v. State, 120 Nev. 185, 191, 87 P.3d
                      533, 537-38 (2004) ("A thorough plea canvass coupled with a detailed,
                      consistent, written plea agreement supports a finding that the defendant
                      entered the plea voluntarily, knowingly, and intelligently." (internal
                      quotation marks omitted)).'
                                    Young also asserts that the sentence imposed constitutes cruel
                      and unusual punishment. 2 Young's sentence of 48 to 120 months in prison
                      is within the parameters of NRS 205.067(2), he does not allege that the
                      statute is unconstitutional, and we are not convinced that the sentence
                      imposed is so disproportionate to the gravity of the offense as to shock the
                      conscience.    See Harmelin v. Michigan, 501 U.S. 957, 1000-01 (1991)
                      (plurality opinion); Blume v. State, 112 Nev. 472, 475, 915 P.2d 282, 284
                      (1996). Therefore, we conclude that the sentence does not constitute cruel
                      and unusual punishment, and we
                                    ORDER the judgment of conviction AFFIRMED.




                                                 Hardesty


                      pc
                      Parraguirre



                            1 To the extent Young asserts that his plea was not knowingly
                      entered because he was not aware of the consequences of habitual criminal
                      treatment, he did not raise this claim in the district court and we decline
                      to address it on appeal in the first instance. O'Guinn v. State, 118 Nev.
                      849, 851, 59 P.3d 488, 489-90 (2002). Further, we note that the district
                      court declined to adjudicate Young as a habitual criminal.

                            2 District   Judge Linda Marie Bell imposed Young's sentence.
SUPREME COURT
        OF
     NEVADA


(0) 1947A     67AE>
             4,



                                                                                               laDmamentams
                cc: Hon. Michael Villani, District Judge
                     Hon. Linda Marie Bell, District Judge
                     Law Offices of Martin Hart, LLC
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A